UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2011 Alliance Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) United States 000-54246 56-2637804 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 541 Lawrence Road, Broomall, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 353-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders (a) An Annual Meeting of Shareholders of Alliance Bancorp, Inc. of Pennsylvania (the “Corporation”) was held on April 27, 2011. (b) There were 5,474,437 shares of common stock, par value $.01 per share, of the Corporation (“Common Stock”) eligible to be voted at the Annual Meeting and there were 4,712,922 shares of Common Stock represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the results of the vote on each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES Philip K. Stonier Timothy E. Flatley Peter J. Meier 2.To ratify the appointment by the audit committee of the Corporation’s board of directors of ParenteBeard LLC as the Corporation’s independent registered public accounting firm for the year ending December 31, 2011. FOR AGAINST ABSTAIN Each of the nominees were elected as directors and the proposal to ratify ParenteBeard LLC as the Corporation’s independent registered public accounting firm for 2011 was adopted by the shareholders of the Corporation at the Annual Meeting. ITEM 8.01 Other Events The Board of Directors of the Corporation declared a regular quarterly cash dividend on the Common Stock of the Corporation of $.04 per share, payable on May 20, 2011 to shareholders of record at the close of business on May 6, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCE BANCORP, INC. OF PENNSYLVANIA Date:April 28, 2011 By: /s/Peter J. Meier Peter J. Meier Executive Vice President and Chief Financial Officer 2
